Citation Nr: 1524997	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied entitlement to the benefits sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus as shown in a July 2010 VA audiological examination report.  The Board concedes that the Veteran experienced acoustic trauma during his service as an airplane mechanic, as confirmed by his Form DD-214 Report of Separation.  The July 2010 VA audiologist stated that it is not likely that the Veteran's hearing loss and tinnitus were related to his military service.  The rationale was that the Veteran's hearing throughout service was normal, to include normal audiometric testing at the time of discharge.  The examiner went on to find that the Veteran's hearing loss was more likely a result of his post-service employment as an airport mechanic and recreational firearm use.  

During the Travel Board hearing in April 2015, the Veteran stated that he was not given hearing protection in service and that he always wore hearing protection after service.  He felt that the July 2010 examiner failed to consider these facts.  He also stated that he has had ringing in his ears since service and believes that tinnitus is secondary to his hearing loss.

The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In other words, an opinion is needed to address whether the Veteran's hearing loss is due to his in-service noise exposure.  Additionally, as the Veteran now asserts service connection is warranted for tinnitus as secondary to his hearing loss disability, this claim is inextricably intertwined with his hearing loss claim and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any updated relevant VA treatment records.  After obtaining any necessary releases, obtain any relevant private treatment records identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed bilateral hearing loss.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that:

a. Bilateral hearing loss was incurred in or as a result of noise exposure during active duty service; 

b. Tinnitus was incurred in or as the result of noise exposure during active duty service;

c. Tinnitus was caused by the Veteran's bilateral hearing loss disability;

d. Tinnitus was aggravated by the Veteran's bilateral hearing loss disability.

The examiner is advised to accept that the Veteran's in-service history of noise exposure without hearing protection.  Due consideration should also be given to the lay statements from the Veteran concerning the initial onset of his hearing loss and tinnitus (i.e., that he noticed it shortly after discharge) and that he wore hearing protection during all exposure to loud noise after service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

